Citation Nr: 0018693	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral lung 
disorder, variously diagnosed as bullous emphysema and 
chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Determination of a proper initial rating for residuals of 
a right wrist fracture, currently evaluated as noncompensably 
disabling.  

4.  Determination of a proper initial rating for residuals of 
a left wrist fracture, currently evaluated as noncompensably 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1988.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the veteran's claims for service 
connection for a bilateral lung disorder and residuals of a 
right knee injury, and which also granted service connection 
for residuals of bilateral wrist fractures and assigned a 
noncompensable evaluation for those disabilities. 

FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus, or 
link, between any currently diagnosed lung disorder and any 
incident or manifestation during the veteran's period of 
active service.  

2.  There is no competent medical evidence that the veteran 
currently suffers from a right knee disorder related to 
service.  

3. Residuals of a right wrist fracture are not objectively 
shown to be productive of any limitation of motion, decrease 
in strength, or functional impairment due to pain.  

4. Residuals of a left wrist fracture are not objectively 
shown to be productive of any limitation of motion, decrease 
in strength, or functional impairment due to pain.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral lung disorder, variously diagnosed as COPD or 
bullous emphysema, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3..The criteria for assignment of an initial compensable 
evaluation for residuals of a right wrist fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (1999).  

4.  The criteria for assignment of an initial compensable 
evaluation for residuals of a left wrist fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Introduction

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1999).  


The threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  The veteran has the "burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
See 38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The third element may be 
established by use of statutory presumptions.  See Caluza, 7 
Vet. App. at 506.  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

B.  Bilateral Lung Disorder

The veteran contends that he incurred a bilateral lung 
disorder, currently diagnosed as COPD or bullous emphysema, 
in service, as evidenced by a positive tuberculosis (TB) test 
and recurrent bouts of pneumonia in service.  The veteran's 
service medical records show that in April 1971, he had a 
positive TB-tine test; no active disease process was found.  
In January 1972, the veteran complained of experiencing chest 
pain on inspiration. In August 1973, he was seen for 
complaints of chills, coughs, and fever, and was diagnosed 
with bronchitis.  In addition, the 

veteran was treated for pneumonia during service.  In October 
1983, he was noted to have nonspecific thickening of the 
pleural reflection over both apices, and the density on the 
right was greater than that of the left.  A comparison with a 
prior study of October 1981 showed no interval change in 
apical scarring, and there was no evidence of change or 
increase in the inflammatory processes since October 1981.  
At the time of his retirement physical examination in 
September 1998, the veteran was noted to have a history of 
heavy cigarette abuse, and he complained of having a chronic 
cough.  He indicated that he had smoked two packs of 
cigarettes per day since age 15. No lung disease was 
diagnosed.  

Some ten years following service, in May 1998, the veteran 
was evaluated after complaining of shortness of breath.  
There was concern regarding the possibility of interstitial 
lung disease.  On examination, numerous small bullae were 
predominantly indicated in the lung apices.  There was 
relative rarefaction of the blood vessels in the upper lobes 
consistent with pulmonary emphysema.  In addition, minimal 
vascular calcification reflection a mild atherosclerotic 
disease was present as well as some scarring of the lung 
apices.  The treating physician's impression was that there 
was evidence of bullous emphysema.  

The veteran underwent a VA rating examination in April and 
May 1998 at which he reported a past history of recurrent 
pneumonia beginning in 1966.  He indicated that he had 
pneumonia on two occasions in the 1970s, on two occasions in 
the 1980s, but did not indicate whether he had pneumonia in 
the 1990s.  In addition, the veteran stated that he had used 
tobacco products for the past 31 years.  On examination, the 
veteran was found to have fibrotic densities in both apices 
of his lungs, with slight thoracic kyphosis and bilateral 
fibrotic ascites.  The diagnoses were suspected COPD and 
fibrotic densities.  

A statement dated in May 1998, and signed by Peter J. 
Cristiano, M.D., was received from the Leavenworth Family 
Health Center.  Dr. Cristiano indicated without elaboration 
that the veteran had emphysema.  In a subsequent statement 
dated in February 1999, Dr. Cristiano indicated that 
pulmonary function tests 

(PFTs) demonstrated mild to moderate COPD, and there was an 
active disease process, given X-rays showing chronic changes 
in the apices of the veteran's lungs.  

In a follow-up letter also dated in February 1999, Dr. 
Cristiano stated that the veteran tested positive for TB in 
service in April 1971, and continued to test positive 
thereafter.  Dr. Cristiano observed that, in February 1983, 
the veteran's lung X-rays showed some non-specific thickening 
of the pleural reflection over both apices, and the 
impression at that time was evidence for previous 
inflammatory processes in the lungs without interval change.  
Further, Dr. Cristiano observed that, in April 1998, a VA 
physician assistant had noted that the veteran's chest X-rays 
showed fibrocystic densities of the right and left apices, 
and the veteran was advised to follow-up on what appeared to 
be 'black spots' on his lungs.  Dr. Cristiano stated that a 
recent PFT showed signs of an active disease process, 
consistent with the veteran's X-rays showing chronic lung 
changes in the apices.  Dr. Cristiano reported a diagnosis of 
the chronic lung disease known as bullous emphysema.  

The Board finds that the veteran has not submitted evidence 
of a well-grounded claim for service connection for a 
bilateral lung disorder, variously diagnosed as COPD and 
bullous emphysema.  The Board acknowledges that the veteran 
has been diagnosed with a current lung disability and that he 
had a positive TB test in service in 1971.  The Board further 
acknowledges that the veteran was found to have nonspecific 
thickening of the pleural reflection over both apices in 
service in October 1983.  However, while the veteran is 
currently shown to have a present lung disability, there is 
no medical evidence of a nexus or link between that current 
disability and his period of active service.  In this regard, 
the Board first notes that the report of the veteran's 
service separation examination did not show the presence of 
any lung or respiratory disorder at the time of his discharge 
in 1988.  There is no medical evidence that the veteran had a 
chronic lung disorder in service and still has such lung 
disorder.  Furthermore, there is no medical evidence of a 
nexus between a current lung disorder, a condition present in 
service and any continuous postservice symptomatology.  In 
this connection, the Board notes that there is not clinical 
evidence of continuity of symptomatology of lung disease from 
the time of the 

veteran's discharge in 1988 to the first indication of 
bullous emphysema in May 1998.

Dr. Cristiano has submitted several statements indicating 
that the veteran tested positive for TB in service, and that 
he had nonspecific thickening of pleural reflection over both 
apices in 1983.  In addition, he stated that the veteran had 
symptoms consistent with bullous emphysema years after 
service.  However, Dr. Cristiano did not offer an opinion 
that the veteran's diagnosed bullous emphysema had its onset 
during the veteran's period of active service or was related 
to the in-service pleural thickening in 1983.  His statements 
only noted that the veteran had respiratory symptomatology in 
service, and that he had a diagnosed respiratory disorder, 
bullous emphysema, years after service.  While his statements 
show that the veteran has a current disability, they did not 
fulfill the medical nexus requirement. Therefore, the 
veteran's claim is not well grounded.  38 U.S.C.A. § 5107(a); 
Epps, Savage.  

Lay statements by the veteran of his belief that his 
currently diagnosed respiratory/lung disorder was incurred in 
service do not constitute medical evidence.  As a lay person, 
lacking in medical training and expertise, the veteran is not 
competent to address issues requiring an expert medical 
opinion, to include questions of medical diagnosis or medical 
causation.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  What 
is missing in this case is medical evidence, such as an 
opinion by a medical professional, supported by the evidence 
and a plausible rationale, that the veteran's currently 
diagnosed bullous emphysema and/or COPD are related to his 
active service.  Absent such an opinion, his claim for 
service connection is not well grounded and must be denied on 
that basis.  

C.  Residuals of a Right Knee Injury

The veteran contends that he sustained an injury to his right 
knee in service, and that he continues to experience residual 
symptomatology, including occasional 

locking and giving out of the knee resulting from that 
injury.  His service medical records show that, in October 
1966, he was treated in basic training after having twisted 
his right knee.  Slight effusion was noted, in addition to 
swelling; the ligament was stable.  After October 1966, no 
further complaints with respect to the right knee were noted, 
and,  although he reported a history of the October 1966 knee 
injury at his periodic in-service physical examinations, no 
knee disorders or deficiencies were found.  The veteran's 
service separation physical examination report was negative 
for any finding of a right knee problem.  

The veteran's postservice clinical treatment records are 
negative for any treatment of a right knee disorder.  At a VA 
rating examination in April and May 1998, the veteran stated 
that he had injured his right knee in 1966, and that symptoms 
with respect to that knee had been present since 1971.  He 
stated that his symptoms included locking and giving way 
approximately two to three times per year.  On examination, 
the veteran's right knee was found to be completely normal, 
with no effusions and an essentially normal range of motion 
from 0 to 130 degrees.  No joint line tenderness or 
instability was found.  The diagnosis was rule out internal 
derangement, otherwise normal.  An X-ray examination of the 
right knee disclosed no abnormalities.  

The Board finds that the veteran has not presented evidence 
of a well-grounded claim for service connection for a right 
knee disorder.  While the veteran sustained a twisted-knee 
injury in service in October 1966, he has not submitted any 
medical evidence showing a present disability of the right 
knee.  He has maintained that he has experienced ongoing 
symptoms associated with his right knee since 1971.  However, 
there is no medical evidence of a nexus between a current 
right knee disability and the claimed continuous postservice 
symptomatology.  

The report of the April/May 1998 VA rating examination failed 
to show any current right knee disability.  Range of motion 
was essentially normal and no physical defects were found.  
While the examiner noted the possibility of some sort of 
defect as reflected in his diagnosis of "rule-out internal 
derangement," X-ray examination 

did not reveal any abnormality.  Accordingly, the Board 
concludes that, absent any competent medical evidence showing 
a current disability of the right knee and medical evidence 
of a nexus between such disability and the veteran's active 
service, his claim is not well grounded and must be denied on 
that basis.  38 U.S.C.A. § 5107(a).  

Lay statements by the veteran to the effect that he currently 
suffers from residuals of a right knee injury which was 
incurred in service do not constitute medical evidence.  As a 
lay person, lacking in medical training and expertise, the 
veteran is not competent to address issues requiring an 
expert medical opinion, to include questions of medical 
diagnosis or medical causation.  See Moray, 5 Vet. App. at 
214; Espiritu, 2 Vet. App. at 494-95.  What is missing in 
this case is medical evidence of a present disability of the 
veteran's right knee, and objective medical evidence of a 
nexus between the diagnosed right knee disability and the 
veteran's active service.  Absent such evidence, the 
veteran's service connection claim must be denied.  Epps, 
Savage. 

D.  Conclusion, Service Connection

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting well-grounded claims for service connection for a 
bilateral lung disorder and for residuals of a right knee 
injury.  The Board has not been made aware of any additional 
evidence which is available which could serve to well ground 
the veteran's claims.  As the veteran's claims have been 
found to be not well grounded, the Board finds that VA has no 
obligation to assist him to further develop evidence in 
support of his claims.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete his application 
for service connection for a bilateral lung disorder and a 
right knee disorder.  

II.  Increased Initial Ratings

The preliminary question before the Board is whether the 
veteran has submitted well-grounded claims for increased 
disability evaluations within the meaning of 38 U.S.C.A. 
§ 5107(a), and if so, whether the VA has properly assisted 
him in the development of his claim.  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has presented 
claims which are well grounded.  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist him in developing facts which are pertinent to 
that claim.  See 38 U.S.C.A. § 5107(a).  In the instant case, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, and the report of a 
VA rating examination, in addition to personal statements by 
the veteran in support of his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings", where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly 

approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

The veteran, maintains, in substance, that he is currently 
unable to hold or grasp objects heavier than a stapler, that 
he has experienced increased pain in his wrists, and that, as 
a result of his wrist disabilities, his hands are always 
cold.  

The record shows that the veteran sustained fractures to both 
wrists in service, and that he underwent treatment for an 
intercurrent left-wrist injury in 1991, which required a cast 
on that wrist.  The veteran has not indicated that he has 
undergone any further treatment for his residuals of right 
and left wrist fractures, and the clinical treatment records 
fail to disclose any treatment for wrist problems after 1991.  

In April and May 1998, the veteran underwent a VA rating 
examination.  The report of that examination shows that the 
veteran indicated that in service he had sustained fractures 
of both wrists, of nonspecific bones, and that his wrists 
remained in casts 

for six weeks.  The casts were subsequently removed, and he 
returned to his normal duties without further incident.  On 
examination, the veteran's right and left wrists were normal 
to inspection, had normal palpation, good ranges of motion 
and strength, and no "snuff-box tenderness."  In addition, 
the veteran was found to have good grip strength bilaterally, 
and could oppose the thumbs to all fingers on the left and 
right hands.  The report of X-rays showed that there was no 
detectable bone trauma.  Joint spaces were preserved, but 
there was a small ossicle projected at the expected area of 
the styloid process of the distal left ulna.  The examiner 
noted that a nonfused old fracture could not be ruled out.  
The X-ray examiner reported an impression that there was no 
evidence of recent bone trauma.  The diagnosis was normal 
bilateral wrist examination.  

The Board has evaluated the evidence of record and finds that 
the initially assigned noncompensable evaluations for the 
veteran's right and left wrist disabilities are appropriate.  
In addition, the Board finds that the preponderance of the 
evidence is against assignment of higher evaluations under 
any diagnostic code.  The objective medical evidence fails to 
show that the veteran currently experiences any significant 
symptoms with respect to a bilateral wrist disorder, and 
neither wrist was shown to be ankylosed.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (1999), 10 
percent evaluations are warranted upon a showing of 
limitation of motion of the wrist where palmar flexion is 
limited in line with the forearm, or where dorsiflexion is 
limited to less than 15 degrees.  Such limitation of motion 
of the wrists has not been shown in this case.  On 
examination, the veteran had good ranges of motion, and his 
strength and other functional abilities were all normal.  
While he maintains that he is unable to grasp or hold objects 
heavier than a stapler, and that he experiences increasing 
pain and extreme "coldness" in his hands due to his 
bilateral wrist disability, such complaints are not confirmed 
by the objective medical evidence.  

Absent any showing of any functional impairment or objective 
evidence of pain on motion, the Board finds that assignment 
of higher ratings based upon functional 

limitation due to pain is not warranted.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, supra.  The claim for increased 
(compensable) evaluations must, therefore, be denied. 

The potential application of Title 38 of the Code of Federal 
Regulations (1999), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) has also been considered.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds that 
there is no showing that the disabilities in question, 
residuals of fractures of the right and left wrists, have 
necessitated frequent (or any) periods of hospitalization, 
have markedly interfered with employment, or otherwise render 
impracticable the regular schedular standards. The severity 
of the veteran's left and right wrist disabilities are not 
shown to warrant assignment of compensable initial 
evaluations on a schedular basis, and are likewise not found 
to warrant assignment of compensable ratings on an 
extraschedular basis.  In the absence of factors suggestive 
of an unusual disability picture, further development in 
keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
increased rating claims, the benefit of the doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should the 
veteran's disability picture change, he may apply at any time 
for an increase in his assigned disability ratings.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant compensable disability ratings for 
the veteran's residuals of fractures of the right and left 
wrists.  


ORDER

A well grounded claim not having been submitted, service 
connection for a bilateral lung disorder, variously diagnosed 
as COPD or bullous emphysema, is denied.  

A well grounded claim not having been submitted, service 
connection for a right knee disorder is denied.  

The initially assigned noncompensable evaluation for 
residuals of a right wrist fracture is appropriate, and 
entitlement to a compensable evaluation is denied.  

The initially assigned noncompensable evaluation for 
residuals of a left wrist fracture is appropriate, and 
entitlement to a compensable evaluation is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

